285 S.W.3d 838 (2009)
Randy C. REID, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69553.
Missouri Court of Appeals, Western District.
June 30, 2009.
Frederick J. Ernst, for appellant.
Shaun J. Mackelprang, for respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.
Prior report: 173 S.W.3d 658.
ORDER
PER CURIAM:
Randy Reid appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Mr. Reid sought to vacate his convictions and sentences for first degree robbery, section 569.020, RSMo 2000, armed criminal action, section 571.015, RSMo 2000, unlawful use of a weapon, section 571.030, RSMo Cum. Supp. 2008, and resisting arrest, section 575.150, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).